SHARP, Chief Judge.
This is an appeal from a foreclosure suit filed by Security First Federal Savings and Loan Association, mortgagee, in which the final judgment was entered on the basis of Security’s motion for summary judgment. The affidavit filed in opposition to the summary judgment by the mortgagor, Dubuis, challenges the fact (which we must accept as true) that Security only recalculated the variable interest rate once over the four years of the existence of the loan, in violation of the express terms of the note, which provides for a recalculation of interest every six months, based on the monthly average yield on U.S. treasury securities. Du-buis therefore disputes the amount of interest due, and we think he has created an issue of fact, which should not be resolved by summary judgment.
REVERSED.
COBB and DANIEL, JJ., concur.